DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
Response to Amendment
The claim amendments filed 7/20/22 have been entered. Claims 16, 22, 25 and 39 have been amended. 
 Claim Objections
Claims 16, 25 and 39 are objected to because of the following informalities:  
It is unclear in the preamble of claim 16 if the needle shroud and support component are being positively recited. Additionally, with the current language in lines 1-2 of claim 16, it reads as though the support component mentioned in lines 5 and 8 is a part of the needle shroud, and not a separate component from the needle shroud as previously disclosed in lines 1-2.  
The current language and indenting of lines 3-12 of claim 25 make it unclear if the needle shroud comprises the support component or if the needle shroud and the support component are separate features of the needle shroud assembly.
The current language and indenting of lines 3-15 of claim 39 make it unclear if the needle shroud comprises the support component or if the needle shroud and the support component are separate features of the needle shroud assembly. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19, 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liversidge (US Patent Pub. 20130006177).
Regarding Claim 16, Liversidge teaches (Figs 4-7) a needle shroud assembly comprising a needle shroud and a support component, the needle shroud (33) comprising: 
a shroud body (36) having an inner surface forming a cavity (interpreted that the area where needle 28 penetrates through 36 is a cavity on the inner surface); 
and a shroud beam (35) configured to engage with a housing (30) of a drug delivery device (it is interpreted that the entire device in Figs 4-7 is the drug delivery device) and arranged on the shroud body and biased radially outwards (see [0058] and [0060]), wherein the support component (40) is arranged on the inner surface (see Fig 10, it is interpreted that the inner surface includes the area between 35 and 36; see annotated Fig 10) of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see Fig 7), 
wherein the support component is locked to the needle shroud (see [0060], it is interpreted that 40 is locked to sleeve 33).


    PNG
    media_image1.png
    803
    613
    media_image1.png
    Greyscale

Annotated Fig 10 (Liversidge)
Regarding Claim 19, Liversidge teaches the needle shroud assembly according to claim 16, wherein the support component (40) is bent along a plurality of longitudinal bent edges to form a plurality of support portions (see annotated Fig 10, the reduced diameter areas of 40 is interpreted to be the bent edges forming a plurality of support portions along the outer surface of 40). 
Regarding Claim 21, Liversidge teaches the needle shroud assembly according to claim 19, wherein, in a bent state, the support component has a pipe-form or cylinder-form with a polygonal cross section (see Fig 10, 40 is a cylinder-form, and a horizontal cross section of 40 would be a polygonal cross section).
Regarding Claim 23, Liversidge teaches the needle shroud assembly according to claim 16, wherein the support component comprises an orientation element (41) indicating an assembling orientation (see [0056] teaching component 40 should initially be disposed on 41, this is interpreted to be a way for one to determine if the support component is oriented correctly for use).
Regarding Claim 24, Liversidge teaches the needle shroud assembly according to claim 16, wherein the support component comprises a locking element configured to lock a position of the support component (40) relative to the needle shroud (33; see [0060-0061] teaching that component 40 will remain at the distal end even as the 35 moves; it is interpreted that the walls of 40 which provide sufficient friction to hold component 40 in place is the locking element; See Figs 8-9 where component 40 is locked in one place).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (US Patent Pub. 20130006177 in view of Haindl et al. (US Patent pub. 20180200454 hereinafter “Haindl” note this reference was previously cited). 
Regarding Claim 17, Liversidge teaches all elements of claim 16 as described above. Liversidge does not teach the needle shroud wherein the support component is formed as a sheet metal component. 
Haindl teaches (Fig 5) a needle protection element (7) formed of a sheet metal (see [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the support component of Liversidge to be a sheet metal as taught by Haindl. One of ordinary skill in the art would have been motivated to do so in order to control the elasticity and wall thickness of the component by forming the component from a sheet metal (Haindl [0075]), furthermore because it has been held that selection of a known material based on its suitability for its intended use is considered a matter of routine skill (see MPEP 2144.07). 
Regarding Claim 18, Liversidge teaches all elements of claim 16 as described above. Liversidge does not teach the needle shroud assemble wherein the support component is a single piece of sheet metal. 
Haindl teaches (Fig 5) a needle protection element (7) formed of a single piece of sheet metal (see [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the support component of Liversidge to be a sheet metal as taught by Haindl. One of ordinary skill in the art would have been motivated to do so in order to control the elasticity and wall thickness of the component by forming the component from a sheet metal (Haindl [0075]), furthermore because it has been held that selection of a known material based on its suitability for its intended use is considered a matter of routine skill (see MPEP 2144.07). Additionally, one of ordinary skill in the art would recognize forming parts in a single piece as a way to ease manufacturing.
Allowable Subject Matter
Claims 25-31 and 36-39 are allowed.
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, Liversidge teaches all elements of claim 19 as described above. Liversidge does not teach or make obvious the needle shroud assembly wherein each of the two or more support portions comprises a respective tongue axially projecting from the support portion and biased radially outwards in combination with the rest of the elements of claims 16 and 19. 
Regarding Claim 22, Liversidge teaches all elements of claim 19 as described above. Liversidge does not teach or make obvious the needle shroud assembly wherein the support component is bent in such a manner that outer support portions of the plurality of support portions are partly overlapped with each other in combination with the rest of the elements of claims 16 and 19. 
Regarding independent claim 25, the prior art fails to disclose singly or in combination before the effective filing date, the claimed drug delivery device.
The closest prior art of record is Liversidge. Liversidge teaches (Figs 4-7) a drug delivery device, comprising: a housing (30) having an inner surface forming a cavity to receive a drug container (see Fig 3, housing 30 contains drug container 26 within a cavity); and a needle shroud assembly comprising a needle shroud (33) and a support component (40), the needle shroud comprising: a shroud body (36) having an inner surface forming a cavity (interpreted that the area where needle 28 penetrates through 36 is a cavity on the inner surface); and a shroud beam (35) configured to engage with the housing (30) of the drug delivery device (the entire device in Figs 4-7 is considered the drug delivery device) and arranged on the shroud body and biased radially outwards (See [0058] and [0060]), wherein: the support component (40) is arranged on the inner surface (see Fig 10, it is interpreted that the inner surface includes the area between 35 and 36; see annotated Fig 10) of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see Fig 7), the support component is locked to the needle shroud (see [0060], it is interpreted that 40 is locked to sleeve 33). 
Liversidge does not teach or make obvious the drug delivery device wherein the needle shroud is telescopically retained in the housing in combination with the rest of the elements of the claim. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Liversidge to satisfy these limitations.
Regarding independent claim 39, the prior art fails to disclose singly or in combination before the effective filing date, the claimed drug delivery device.
The closest prior art of record is Emmott (US Patent Pub. 20090118676 note this reference was previously cited). Emmott teaches (Figs 17-18, 21-25g) a drug delivery device, comprising: a housing (235) having an inner surface (270c) forming a cavity to receive a drug container (see Fig 18, 270c forms a cavity that could receive a drug container); and a needle shroud assembly (305, 307) comprising a needle shroud (305) and a support component (307), the needle shroud comprising: a shroud body (305b,333,309a,362) having an inner surface forming a cavity (area within 362); and a shroud beam (309) arranged on the shroud body and biased radially outwards ([0098]; also see Figs 25e-25g where 309 is radially flexing outwards), wherein the support component (307) is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see Figs 25e-25g), the support component (307) is locked to the needle shroud (305; see [0100]), such that the support component is configured to move with the needle shroud when the needle shroud moves (See [0100] teaching that shroud body 333 may lock to components 359 of support component 307), the needle shroud is telescopically retained in the housing (see Figs 25A-25D, shroud 305 extends and retracts within housing 235, this is interpreted as 305 being telescopically retained), wherein the drug delivery device further comprises a cap (240) removably coupled to the housing (235; it is interpreted that 240 is capping the rim 272 of housing 235), the support component remaining in the drug delivery device when the cap is removed (Figs 25a-25d, it is interpreted that support component 307 is within housing 235, and that the cap 240 is removed in these figures). 
Emmott does not teach or make obvious the drug delivery device wherein the shroud beam is configured to engage with the housing of the drug delivery device in combination with the rest of the elements of the claim. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Emmott to satisfy these limitations.
Response to Arguments
Applicant’s arguments filed 7/20/2022 with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783